
	
		I
		112th CONGRESS
		2d Session
		H. R. 6040
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Manzullo (for
			 himself, Mr. Faleomavaega,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Ms. Bordallo,
			 Mr. Chabot,
			 Mr. Kelly,
			 Mr. Sablan,
			 Mr. Johnson of Ohio,
			 Mr. Wilson of South Carolina,
			 Mr. Serrano,
			 Mr. Diaz-Balart,
			 Mr. Young of Alaska,
			 Mrs. Christensen,
			 Mr. Rivera, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To approve the Agreement providing terms for a
		  continuation of the free association between the United States and Palau, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Continued Free Association with Palau
			 Act of 2012.
		2.Approval of
			 agreementTitle I of Public
			 Law 99–658 (48 U.S.C. 1931 et seq.) is amended by adding at the end the
			 following:
			
				105.Compact 15th
				anniversary section 432 review agreement
					(a)In
				generalThe Agreement and appendices signed by the United States
				and the Republic of Palau on September 3, 2010 (in this section referred to as
				the Agreement), in connection with section 432 of the Compact of
				Free Association between the Government of the United States of America and the
				Government of Palau (48 U.S.C. 1931 note; Public Law 99–658) (in this section
				referred to as the Compact of Free Association), are
				approved—
						(1)except for the
				extension of Article X of the Agreement Regarding Federal Programs and
				Services, and Concluded Pursuant to Article II of Title Two and section 232 of
				the Compact of Free Association; and
						(2)subject to the
				provisions of this section.
						(b)Funding
				provisions
						(1)Infrastructure
				maintenanceThe amounts to be provided by the United States and
				Palau in fiscal year 2011 under section 2(a) of the Agreement shall be provided
				in fiscal year 2013, in addition to the amounts otherwise to be provided under
				that section in that fiscal year.
						(2)Fiscal
				consolidation fundThe amounts to be provided by the United
				States under section 3 of the Agreement in fiscal years 2011 and 2012 shall be
				provided in fiscal years 2012 and 2013, respectively, and the amount so
				provided by the United States under that section in fiscal year 2012 shall be
				reduced by $411,000.
						(3)Infrastructure
				projectsThe amounts to be provided by the United States under
				section 5 of the Agreement in fiscal years 2011 through 2016 shall be provided
				in fiscal years 2012 through 2017, respectively.
						(c)Approval of
				amendments to Compact Subsidiary AgreementsCongress consents to
				the amendments to the Compact subsidiary agreements referred to in sections 7
				and 8 of the Agreement .
					(d)Application of
				related lawSection 105(f)(1)(B)(ix) of the Compact of Free
				Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix) shall be
				applied by substituting 2024 for 2009.
					(e)Authorization of
				Appropriations
						(1)Postal
				servicesThere are authorized to be appropriated to the
				Department of the Interior $1,500,000 for each of fiscal years 2012 through
				2024 for postal services related to Palau, the Federated States of Micronesia,
				and the Marshall Islands, to remain available until expended. The Department of
				the Interior may transfer funds made available pursuant to this paragraph to
				the United States Postal Service so long as domestic postage may be used for
				mail to Palau, the Federated States of Micronesia, and the Marshall
				Islands.
						(2)Continuation of
				other appropriationsAppropriations to the Federal entities
				referred to in paragraphs (1), (3), and (4) of section 221(a) of the Compact of
				Free Association, and the successors to such Federal entities, to which
				appropriations have been made available in fiscal year 2011, may be made
				through fiscal year 2024 to carry out the purposes of those paragraphs, and
				shall remain available until expended.
						(3)Full faith and
				creditSection 236 of the Compact applies to the commitments of
				the United States under sections 1, 2(a), 3, 4(a), and 5 of the Compact Review
				Agreement, and to the amounts necessary to conduct the audits required by
				Appendix D to the Compact Review Agreement, to the same extent as such section
				236 applies to the Compact. Section 215 of the Compact shall be applied to such
				commitments and amounts by substituting 2011 for
				1981.
						(f)Oversight and
				report to appropriate congressional committees
						(1)FindingThe
				Congress finds that the Government of Palau is eligible for certain United
				States domestic programs.
						(2)Annual
				report
							(A)ReportThe Secretary of the Interior, because of
				the Secretary’s jurisdiction with respect to the administration of financial
				assistance under the Compact, shall, not later than March 1 of each year,
				submit to the Committee on Energy and Natural Resources of the Senate and to
				the Committee on Foreign Affairs and the Committee on Natural Resources of the
				House of Representatives, a report on the use and effectiveness of financial,
				technical, and other assistance provided to Palau under any United States
				domestic program described in paragraph (1).
							(B)ConsultationIn
				preparing each report required by subparagraph (A) with respect to a domestic
				program, the Secretary of the Interior shall consult with the Federal agency or
				agencies with jurisdiction over that domestic
				program.
							.
		3.Offsets
			(a)Repeal of prior
			 authorization for civil administration of Trust Territory of the Pacific
			 IslandsSection 3 of the Act of June 30, 1954 (68 Stat. 330, 82
			 Stat. 1213, chapter 423) is repealed.
			(b)Global health
			 programsChapter 1 of part I
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 adding at the end the following:
				
					136.Limitation on
				use of funds
						(a)LimitationNone of the funds made available to carry
				out this chapter or chapter 10 for global health activities for fiscal year
				2012 and each fiscal year thereafter through fiscal year 2024 may be used to
				provide assistance to the People’s Republic of China for such
				activities.
						(b)Amount of
				reductionThe total amount
				that may be obligated for global health activities for a fiscal year in
				subsection (a) is $2,000,000 less than the total amount made available for such
				activities for such fiscal year.
						(c)ApplicabilityThis
				section applies notwithstanding any other provision of law enacted after the
				enactment of this
				section.
						.
			(c)Climate change
			 fundsChapter 4 of part II of
			 the Foreign Assistance Act of 1961 (relating to the economic support fund) (22
			 U.S.C. 2346 et seq.) is amended by adding at the end the following:
				
					535.Limitation on
				use of funds
						(a)LimitationNone of the funds made available to carry
				out this chapter for climate change activities for fiscal year 2012 and each
				fiscal year thereafter through fiscal year 2024 may be used to provide
				assistance to the People’s Republic of China for such activities.
						(b)Amount of
				reductionThe total amount
				that may be obligated for climate change activities for a fiscal year in
				subsection (a) is $4,500,000 less than the total amount made available for such
				activities for such fiscal year.
						(c)ApplicabilityThis
				section applies notwithstanding any other provision of law enacted after the
				enactment of this
				section.
						.
			(d)Prohibition on
			 funding for Development Innovation Ventures (DIV) programSection 667 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2427) is amended by adding at the end the following:
				
					(c)(1)None of the funds made available for fiscal
				years 2012 and 2013 to the United States Agency for International Development
				may be used for the Development Innovation Ventures (DIV) program or any
				successor program.
						(2)The total amount that may be obligated by
				the United States Agency for International Development for a fiscal year in
				subsection (a) is $28,200,000 less than the total amount made available for
				such Agency for such fiscal year.
						(3)This subsection applies
				notwithstanding any other provision of law enacted after the enactment of this
				subsection.
						.
			(e)IMETSection 542 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2347a) is amended—
				(1)by striking
			 There are authorized and inserting the following:
					
						(a)In
				generalThere are
				authorized
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Limitation on
				use of funds
							(1)LimitationNone
				of the funds made available to carry out this chapter for fiscal year 2012 and
				each fiscal year thereafter through fiscal year 2024 may be used to provide
				assistance to Argentina.
							(2)Amount of
				reductionThe total amount
				that may be obligated under this chapter for a fiscal year in subsection (a) is
				$4,500,000 less than the total amount made available for such activities for
				such fiscal year.
							(3)ApplicabilityThis
				subsection applies notwithstanding any other provision of law enacted after the
				enactment of this
				subsection.
							.
				(f)UNESCOChapter 3 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 301 et seq.) is amended by adding at the end
			 the following:
				
					308.Limitation on
				use of funds
						(a)LimitationNone of the funds made available for fiscal
				year 2012 and each fiscal year thereafter through fiscal year 2024 for United
				States assessed contributions to the United Nations may be used for such
				contributions to the United Nations Educational, Scientific and Cultural
				Organization.
						(b)Amount of
				reductionThe total amount
				that may be obligated for a fiscal year in subsection (a) for United States
				assessed contributions to the United Nations is $4,500,000 less than the total
				amount made available for such contributions for such fiscal year.
						(c)ApplicabilityThis
				section applies notwithstanding any other provision of law enacted after the
				enactment of this
				section.
						.
			(g)United States
			 Institute of PeaceSection
			 1710 of the United States Institute of Peace (22 U.S.C. 4609) is amended by
			 adding at the end the following:
				
					(e)Limitation on
				obligation of funds
						(1)LimitationThe total amount that may be obligated to
				carry out this title for fiscal year 2012 and each fiscal year thereafter
				through fiscal year 2024 is $6,811,000 less than the total amount made
				available for such purpose for such fiscal year.
						(2)ApplicabilityThis
				subsection applies notwithstanding any other provision of law enacted after the
				enactment of this
				subsection.
						.
			
